DETAILED ACTION
1.	Claims 1-20 of application 16/865,705, filed on 4-May-2020, are presented for examination.  Claims 3, 6, 13, 15 and 20 were canceled by the 14-September-2020 Preliminary Amendment.  The IDSs received on 4-May-2020 and 30-September-2020 have been considered.  The present application is a CON of application 16/401,313, filed on 2-May-2019, now USP 10,641,570, which is a CON of application 16/106,921, filed on 21-August-2018, now USP 0,323,912, which is a CON of application 15/838,213, filed on 11-December-2017, now USP 10,054,404.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification Objections
2.	The specification is objected to because of the following informalities:
In view of the fact that continuation information was provided in the paragraph entitled “RELATED APPLICATIONS” of the specification, the continuation information should be updated to reflect the current patent status of parent application 16/401,313, which is now USP 10,641,570.  Appropriate correction is required.
	
Claim Interpretation
3.1	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.2	Claim 18 is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are 

Rejections under 35 U.S.C. § 112(b)
4.1	The following is a quotation of 35 U.S.C. 112(b):

(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.2	Claim 14 is rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The following is a list of the specific rejections: 
	Claim 14 is vague, as it claims a “…a plurality of munitions; a command and control unit; and networked together in an area denial network…”, wherein it is unclear as to what is being specifically networked together.  If the plurality of munitions and the command and control unit are being networked together, the examiner suggests the feature be changed to “…a plurality of munitions; a command and control unit; which are networked together in an area denial network…”, or other such language preferred by applicant.

4.3	Claims 1 and 9 are rejected under 35 U.S.C. § 112(b), for reciting limitations for which there is insufficient antecedent basis in the claim, specifically:
Claim 1:  the phrase “…a target position relative to the obstacle field…”
Claim 9:  the phrase “…the authorization to arm one or more munitions…”.  The examiner notes that claim 1 includes the phrase “…authorization to fire one or more munitions…”, which is different than an authorization to arm one or more munitions.


Claim Objections 
5.	Claims 1, 4, 8, 10, 14, 18 and 19 are objected to under 37 CFR 1.75(d)(1), wherein --
	The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See 1.58(a))

The following is a list of the specific objections:
Claims 1, 8, 10, 14, 18 and 19 include the similar phrases “…a threshold distance from…” or “…a threshold distance of…”.  The examiner respectfully suggests that applicant choose a consistent wording for this feature. 
Claim 4 includes the phrase “…de-authorizing the authorized munition…”, which is understood as and should be changed to “…de-authorizing the first authorized munition…”.
Claim 14 includes the phrase “…the authorization to fire one or more munitions…”, which is understood as and should be changed to “…the authorization to fire the one or more munitions…”, as previously noted in the claim.

Double Patenting Rejections
6.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

6.2	Claims 1-2, 4-5, 7-12, 14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-12, 14 and 16-19 of USP 10,323,912 (one of the parent applications).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both the present invention and the ‘912 patent are directed to a method for communication latency compensation in an area denial system, the area denial system including a plurality of munitions, and a command and control unit networked together in an area denial network having a command and control latency for communication between the command and control unit and the remainder of the area denial system.  Furthermore, the features of claims 1-2, 4-5, 7-12, 14 and 16-19 of the present invention are parallel to, or nearly so, with the corresponding features in claims 1-2, 4-5, 7-12, 14 and 16-19 of the ‘912 patent. It is noted that claims 1-2, 4-5, 7-12, 14 and 16-19 of the ‘912 patent include features that are not in claims 1-2, 4-5, 7-12, 14 and 16-19 of the present invention, but all of the features of claims 1-2, 4-5, 7-12, 14 and 16-19 of the present invention are included, at least in a similar form, in claims 1-2, 4-5, 7-12, 14 and 16-19 of the ‘912 patent.


Reasons for Allowance
7.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over the following prior art references: 
USP Publication 2010/0259614  -  which provides a method for acquiring a target. A vehicle generates video frames that are sent to a control, and stores a subset of the frames. The vehicle may receive a lock message from the control that identifies a feature. Based on the information in the lock message, the vehicle may find a stored "fast-forward" frame with the feature, locate the feature on the fast-forward frame, determine a trajectory of the feature, and then determine a current location of the feature in a current frame. Once the vehicle has determined the current location of the feature, the vehicle may send a target acquired message to the control. An estimate of communication latency between the control and the vehicle may be determined. Then, the “fast-forward” frame may be determined based on a time of arrival of the lock 
message and the latency. 

USP 8,087,335  -  which describes a system for inhibiting locomotion of a human or animal target in a denial zone. Acquiring the target includes forming a prediction of at least two locations of impact on the target, and testing the prediction according to criteria that may include whether the locations are within a boundary corresponding to the target and whether the 

7.2	Claims 1-2, 4-5, 7-12, 14 and 16-19 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1, 14 and 19, specifically including: 
(Claim 1)  “A method for communication latency compensation in an area denial system, the area denial system including a plurality of munitions and a command and control unit networked together in an area denial network having a command and control latency for communication between the command and control unit and the remainder of the area denial system, the method comprising:
receiving, from at least one or more human operators, authorization to fire one or more munitions of the plurality of munitions, the authorization transmitted from the command and control unit via the area denial network; 
determining, subsequent to transmission of the authorization to fire one or more munitions, a target position relative to the obstacle field; and 
determining that the target position is outside of a threshold distance from a first authorized munition of the one or more authorized munitions, and in response, de-authorizing the first authorized munition.”

7.3	The invention combines a plurality of munitions, one or more sensor 5devices, and a command and control unit or station. The plurality of munitions may be deployed within a geographic region to define an obstacle field or obstacle region that can disrupt enemy 
The elements of the area denial system are networked together 15in an area denial network that provides for data communication between the elements in the system. However, because the command and control unit is located remotely, sometimes at great distances, to the munitions and sensor devices, data communication between the command and control unit and the other elements can suffer communication latency as compared to communication between the sensor devices and/or 20munitions. As such, the present invention area denial system benefits from an enhanced effectiveness against targets in the presence of significant command and control communication latencies Attorney Docket No. 5052.0030US2between the command and control unit and the other elements of the system.
	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.  Dependent claims 2, 4-5, 7-12 and 16-18 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 14. 

Response Guidelines
8.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

8.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, Thomas Black, can be reached at telephone number (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661